                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:19-cv-00011-MR

RANDY SCOTT CHAPMAN,             )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
JOHNATHAN STARNES, et al.,       )
                                 )
              Defendants.        )
________________________________ )

      UPON MOTION of Plaintiff to Stay Case Management Order [Doc. 28],

and for good cause shown,

      IT IS HEREBY ORDERED that Plaintiff’s motion [Doc. 28] is

GRANTED IN PART as to Plaintiff’s alternative motion to briefly extend the

discovery and dispositive motions deadlines and the parties shall have until

June 22, 2020 to complete discovery and until July 21, 2020 to file dispositive

motions in this matter.

      IT IS FURTHER ORDERED that Plaintiff’s motion [Doc. 28] to stay the

case management deadlines is DENIED IN PART as moot. The Court enters

contemporaneously herewith an Order on Defendants’ motion for Protective

Order [Doc. 27].




        Case 5:19-cv-00011-MR Document 30 Filed 06/23/20 Page 1 of 2
IT IS SO ORDERED.




                              2

 Case 5:19-cv-00011-MR Document 30 Filed 06/23/20 Page 2 of 2
